Citation Nr: 0006264	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-12 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for reflux.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for residuals of 
fracture, left ring finger.

5.  Entitlement to service connection for a urinary tract 
disorder, claimed as scar tissue.

6.  Entitlement to an increased initial evaluation for status 
post spinal compression, L4, L5, and part of L3.

7.  Entitlement to a compensable initial disability 
evaluation for a bladder disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979, and from November 1979 to February 1996.  
This appeal arises from a November 1996 rating decision of 
the Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).  

In October 1999, a hearing was held in Montgomery, Alabama, 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7102(a) 
(West 1991 & Supp. 1999).  

The issues properly on appeal are those listed on the first 
page of this document.  In this regard, the Board notes that 
the November 1996 rating decision granted service connection 
and a noncompensable evaluation for colon polyps.  The 
veteran did not submit a timely notice of disagreement (NOD) 
with the initial evaluation.  However, the Statement of the 
Case issued in June 1998 contained a discussion of the 
regulation pertaining to the evaluation of that disability.  
The veteran's substantive appeal received in August 1998 
expressed disagreement with the noncompensable evaluation.  
Since the August 1998 document would not constitute a timely 
notice of disagreement with the November 1996 rating 
decision, the Board construes the veteran's August 1998 Form 
9 as a new claim for an increased evaluation for the service 
connected colon polyps.  That issue is hereby referred to the 
RO for appropriate action.

The issues of service connection for pes planus and a 
bilateral ankle disorder were denied by the RO in the 
November 1996 rating action.  The veteran expressed 
disagreement with respect to the decision on these issues in 
his NOD received in September 1997.  The Statement of the 
Case issued in June 1998 also noted these issues.  However, 
the veteran's substantive appeal received in August 1998 did 
not mention those issues.  The veteran did discuss those 
issues at his hearing before the Board in October 1999.  
Thus, while the issues are not properly on appeal, the 
October 1999 hearing testimony may serve as an attempt to 
reopen the claims for service connection for pes planus and a 
bilateral ankle disorder.  Those issues are hereby referred 
to the RO for appropriate action.  

Finally, the veteran has raised the issue of service 
connection for impotence.  That issue has not been 
adjudicated, and is referred to the RO for initial 
adjudication.


REMAND

Review of the claims folder reveals that the veteran 
underwent three VA examinations in August 1998.  The RO did 
not issue a Supplemental Statement of the Case following 
those examinations.  38 C.F.R. § 19.31 (1999) provides that a 
Supplemental Statement of the Case, so identified, will be 
furnished to the appellant and his or her representative, if 
any, when additional pertinent evidence is received after a 
Statement of the Case.  Thus, the veteran has not been 
afforded due process with respect to the claims on appeal.  
Accordingly, the RO should issue a Supplemental Statement of 
the Case which contains discussion of the August 1998 VA 
examinations as well as any other evidence received since the 
Statement of the Case dated in May 1998 (and issued in June 
1998).  

In this regard, the Board notes that the veteran submitted 
additional evidence (with a waiver of RO consideration) at 
his hearing in October 1999.  This included a September 1999 
outpatient record which indicated that the veteran had been 
referred to the VA mental health clinic for evaluation of 
depression.  All records pertaining to any such treatment 
should be obtained and associated with the claims folder.

In view of the foregoing, the case is remanded to the RO for 
the following:

1.  The RO should obtain and associate 
with the claims folder all outpatient VA 
records of the veteran that are not 
currently in the claims folder, 
particularly those pertaining to any 
psychiatric treatment. 

2.  Pursuant to 38 C.F.R. § 19.31, the RO 
should issue a Supplemental Statement of 
the Case which contains discussion of the 
August 1998 VA examinations as well as 
any other evidence received since the 
Statement of the Case dated in May 1998 
(and issued in June 1998).

Following the above, the veteran and his representative 
should be given a reasonable opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




